DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10th, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 7-12, filed December 10th, 2021, with respect to prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-8, 10-14, and 16-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the closest prior art of record is Trawick et al. (US 20200122853; hereinafter Trawick; already of record).  Trawick teaches of a vehicle management system computer, comprising:
a processor;
a memory coupled to the processor by a bus;
a power distribution controller comprising a plurality of power distribution circuits that are each controlled by the power distribution controller to supply power to a plurality of end component loads, 
a plurality of parallel power distribution lines, wherein a pair of parallel power distribution lines of the plurality of parallel power distribution lines couples one power distribution circuit of the plurality of power distribution circuits to one end component load of a plurality of end component loads.
	However, Trawick does not teach of wherein the one power distribution circuit of the plurality of power distribution circuits supplies power via both parallel power distribution lines of the pair of parallel power distribution lines of the plurality of parallel power distribution lines to the one end component load of the plurality of end component loads; and 
wherein each power distribution line of the pair of parallel power distribution lines supplies a portion of the power to the one end component load of the plurality of end component loads.  Trawick does teach of a pair of parallel lines that are connect a power source and an end component load.  Specifically, Trawick does not teach of there being only one pair connected to one end component load, nor that the pair of distribution lines each provide a portion of the power to the end component load.  
In regards to claims 8 and 14, the claims recite analogous limitations to claim 1, and are therefore allowable.
In regards to claims 3-7, 10-13, and 16-23, the claims are dependent upon an allowable claim, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663               

/JAMES M MCPHERSON/Examiner, Art Unit 3663